                                                          U.S. DISTRICT COURT
                                                      NORTHERN DISTRICT OF TEXAS
                                                               FILED
               IN THE UNITED STATES DISTRICT C URT
                FOR THE NORTHERN DISTRICT OF.TE AS
                                                            NOV 2 8 2018
                        FORT WORTH DIVISION
                                                       CLERK, U.S. DISTRICT COURT
WAYLAND TERRY GREEN,                §
                                    §
               Petitioner,          §
                                    §
v.                                  §       No. 4:17-CV-778-A
                                    §
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice, Correctional               §
Institutions Division,              §
                                    §
               Respondent.          §



                            MEMORANDUM OPINION
                                    and
                                   ORDER

     Before the court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C.   §   2254 filed by petitioner Wayland Terry

Green, a state prisoner, against Lorie Davis, director of the

Texas Department of Criminal Justice, Correctional Institutions

Division (TDCJ), respondent. After having considered the

pleadings and relief sought by petitioner, the court has

concluded that the petition should be dismissed as time-barred.

               I.   Factual and Procedural History

     On March 19, 2013, in the 355th District Court, Hood County,

Texas, Case No. CR12187, a jury found petitioner guilty of felony

driving while intoxicated (DWI), found the sentence-enhancement

allegations in the indictment true, and assessed his punishment

at 99 years' imprisonment.     (Clerk's R. 35, doc. 11-11.)

Petitioner appealed, but the state appellate court affirmed the
trial court's judgment and, on July 27, 2005, the Texas Court of

Criminal Appeals refused petitioner's petition for discretionary

review.      (Docket Sheet 1-2.) Petitioner filed an untimely motion

for reconsideration to which the Texas Court of Criminal Appeals

took no action. See TEXAS JUDICIAL BRANCH, CASE INFORMATION, http://

www.search.txcourts.gov. On December 26, 2016, petitioner filed a

state habeas-corpus application challenging his conviction, which

was denied by the Texas Court of Criminal Appeals without written

order. 1 (SHR02 2 22-23 & Action Taken.) This federal petition

challenging his conviction was filed on September 18, 2017. 3

(Pet. 10.)

      The state appellate court summarized the state's evidence as

follows:

           Nicholas Foster, a security officer working for a
      private security company at the gated Indian Harbor
      subdivision in Hood County, testified that at roughly
      12:45 a.m. on February 26, 2012, he and fellow security
      officer Tad Taylor were "running radarn when they
      observed [petitioner] driving his truck thirteen miles
      an hour over the posted speed limit. Foster said that
      under the homeowners' association's rules, he is
      allowed to initiate traffic stops and write citations


      1
        A state habeas application filed by a prisoner is deemed filed when
placed in the prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79
(5th Cir. 2013). Petitioner's state application does not, however, provide the
date he placed it in the prison mailing system. Thus, for purposes of this
opinion, the application is deemed filed on the date the "Inmate's
Oeclarationu was signed by petitioner.
      2
          "SHR02u refers to the record of petitioner's state habeas proceeding in
WR-82,695-02.
      3A federal habeas petition filed by a prisoner is also deemed filed when
placed in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th
Cir. 1998).

                                         2
for traffic infractions. Thus, Foster initiated a
traffic stop of [petitioner]'s vehicle.

      Upon stopping [petitioner], Foster requested
 [petitioner]'s driver's license and insurance card.
[Petitioner] obliged. As Foster returned to his
security vehicle to write [petitioner] a ticket,
 [petitioner] exited his vehicle, approached Foster, and
demanded that [Foster] return his license and insurance
card. Foster described [petitioner]'s behavior as
"confrontational" and "erratic." Foster also said that
[petitioner] possessed "slurred" speech. All of this
led Foster to surmise that [petitioner] was
intoxicated. Foster said that this encounter spanned a
few minutes. After Foster refused to return
[petitioner]'s license and insurance card, [petitioner]
cursed at Foster, got back in his car, declared "I'm
leaving," and then drove off.

     Foster and Taylor followed him in their security
vehicle to a residence inside the gated community.
Foster and Taylor parked outside the residence and
called the Sheriff's department for assistance. Roughly
twenty minutes after Foster pulled [petitioner] over,
officers Joshua Lane and Paul Lilly responded to their
call. Foster provided Lilly with a written statement of
what he had observed.

      Taylor testified that he remained in the security
vehicle as Foster retrieved [petitioner]'s license and
insurance card. According to Taylor, after Foster
returned to the security vehicle, [petitioner] got out
of his truck, argued with Foster, then got back in his
vehicle, and left. By Taylor's account, he had recorded
in his notes that they contacted law officials because
"[petitioner was] intoxicated, driving on the roadways,
 [and] possibly could be endangering traffic." Taylor
also reported that [petitioner] "was uncooperative" and
that he had "dr[iven] off without his license." Like
Foster, Taylor testified that he observed [petitioner]
go into the local residence and that he did not see
 [petitioner] again until the two officers arrived and
 [petitioner] came out of the residence to speak with
one of them. Taylor also gave his written statement to
the officers.

     Hood County Sheriff's Office's Patrol Deputy Lane
testified that he responded to a call that Indian

                           3
Harbor's security had stopped an intoxicated driver but
that the driver had driven off and entered an Indian
Harbor residence. Lane said that he arrived at the
residence at 1:03 a.m., and after speaking with Foster
and Taylor to confirm that he was at the correct
residence, he encountered the residence's owner, Lonnie
Humphrey. Humphrey informed Lane that [petitioner] was
inside. Humphrey and Lane approached the residence,
Humphrey called for [petitioner] to come outside, and
he did. Lane said that as he spoke with [petitioner],
he observed that Green appeared "drowsy" and exhibited
"slurred speech." Based on these observations, Lane
testified that he believed [petitioner] to be
intoxicated. Lane then observed that [petitioner]
possessed an odor of alcoholic beverage about his
person and that he gave contradicting statements
regarding having driven while intoxicated as the
security officers stopped him for speeding.

      By Lane's account, [petitioner] told him that he
left a bar and attempted to proceed to Humphrey's
residence when Taylor and Foster stopped him for
speeding. [Petitioner] told Lane that the security
officers had detained him for "roughly 45 minutes, so
he drove off." When Lane inquired of [petitioner] how
much he had to drink that night, [petitioner]
responded, "one or two beers." Lane testified that
 [petitioner] told him the last drink he had that night
was prior to driving to Indian Harbor. Although
 [petitioner] said he was not intoxicated, [petitioner]
revealed to Lane that the reason he had left the bar
and proceeded to Humphrey's house rather than his own
was because "he knew he had too much to drink and .
he wanted to get to [Humphrey's] house before he felt
that he was [too] intoxicated [to drive]." [Petitioner]
refused Lane's request to participate in field-sobriety
tests, declaring that he did not need to because he was
on private property, but he again reiterated that "he
did not need to be driving all the way to his house, so
that's why he came to [Humphrey's house]." Lane said
that at that time he placed [petitioner] under arrest
for driving while intoxicated. After placing him under
arrest, Lane had both Taylor and Foster identify
[petitioner] as the person they had stopped earlier.

     After running [petitioner]'s information, Lane
determined that [petitioner] had at least two prior DWI
offenses on his record. Lane took [petitioner] to the

                           4
     Hood County Jail, where he read [petitioner] the
     statutory DWI warnings, including the provision that
     refusal to submit to a breath or blood test would cause
      [petitioner]'s license to be suspended, and asked if he
     would consent to a breath test. [Petitioner] refused
     the test. Video footage of this exchange at the jail,
     including the statutory reading and [petitioner]'s
     refusal to submit to testing, was played for the jury.
     Following his refusal, Lane took [petitioner] to the
     hospital to perform a blood draw. Because [petitioner]
     had continued to profess that he would refuse to give a
     blood sample, Lane requested that additional units meet
     him at the hospital. Lane eventually obtained
     [petitioner]'s blood sample at 2:19 a.m. [Petitioner]'s
     blood-alcohol level registered a 0.198 grams of alcohol
     per 100 milliliters of blood, more than twice the legal
     limit. From there, Lane transported [petitioner] back
     to the jail.

(Mem. Op. 2-6, doc. 11-3.)

                             II.   Issues

     In four grounds for relief, petitioner claims that he is

actually innocent of committing the charged offense; his

warrantless arrest was made without good faith; his blood was

drawn without his consent and without a warrant; and he received

ineffective assistance of trial counsel.    (Pet.   6-7, doc. 1.)

Respondent asserts that the petition is untimely under the

federal statute of limitations.    (Resp't's Preliminary Answer 4-

12, doc. 12.)

                  III.   Statute of Limitations

     Title 28, United States Code, § 2244(d)    imposes a one-year

statute of limitations on federal petitions for writs of habeas

corpus filed by state prisoners. Section 2244(d) provides:

          (1) A 1-year period of limitations shall apply to

                                   5
       an application for a writ of habeas corpus by a person
       in custody pursuant to the judgment of a State court.
       The limitations period shall run from the latest of-

                    (A) the date on which the judgment became
              final by the conclusion of direct review or the
              expiration of the time for seeking such review;

                    (B) the date on which the impediment to
              filing an application created by State action in
              violation of the Constitution or laws of the
              United States is removed, if the applicant was
              prevented from filing by such State action;

                    (C) the date on which the constitutional
              right asserted was initially recognized by the
              Supreme Court, if that right has been newly
              recognized by the Supreme Court and made
              retroactively applicable to cases on collateral
              review; or

                    (D) the date on which the factual predicate
              of the claim or claims presented could have been
              discovered through the exercise of due diligence.

             (2) The time during which a properly filed
       application for State post-conviction or other
       collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted
       toward any period of limitations under this subsection.

28   u.s.c.   §   2244(d) (1)-(2).

       Because petitioner's claims relate to his 2013 conviction,

subsection (A)       is applicable. Under that provision, the

limitations period began to run on the date on which the judgment

of conviction became final by the expiration of the time for

seeking direct review. Thus, petitioner's conviction became final

upon expiration of the time that he had for filing a petition for

writ of certiorari in the United States Supreme Court on February



                                     6
3, 2015. See Jimenez v. Quarterman, 565 U.S. 134, 119-20 (2009);

SUP. CT. R. 13. Accordingly,   the statute of limitations began to

run the following day and closed one year later on February 3,

2016, absent any tolling.

     Tolling of the limitations period may be appropriate under

the statutory provision in§ 2244(d) (2) and/or as a matter of

equity. Petitioner's state habeas application filed on December

26, 2016, after limitations had already expired, did not operate

to toll the limitations period under the statutory provision.

Moore v. Cain, 298 F.3d 361, 366-67     (5th Cir. 2002); Scott v.

Johnson, 227 F.3d 260, 263     (5th Cir. 2000). Nor has petitioner

demonstrated that equitable tolling is justified.

     For equitable tolling to apply, a petitioner must show "'(1)

that he has been pursuing his rights diligently and (2) that some

extraordinary circumstance stood in his way'n and prevented him

from filing a timely petition or he can make a "convincing

showingn that he is actually innocent of the crime for which he

was convicted (the miscarriage-of-justice exception) . McQuiggin

v. Perkins,   569 U.S. 383, 386 (2013); Holland v. Florida,   560

U.S. 631, 649   (2010)   (quoting Pace v. DiGuglielmo, 544 U.S. 408

(2005)). Petitioner provides no explanation for his delay in

seeking postconviction relief and, instead, claims that he is

actually innocent of the offense under the miscarriage-of-justice

exception.


                                   7
     To use actual innocence as a "gatewayn to overcome the

expiration of the statute of limitations, a petitioner is

required to produce "new reliable evidencen that was not

presented at trial and that is sufficient to persuade the

district court that "it is more likely than not that no

reasonable juror would have convicted him in light of the new

evidence." McQuiggin, 569 U.S. at 399 (quoting Schup v. Delo, 513

U.S. 298, 327   (1995)). Petitioner makes no such showing. He

asserts that he has diligently attempted to receive "additional

and/or withheld evidence, that defense counsel neglected to get"

and that since pursuing postconviction habeas relief he has

received the Indian Harbor Community's bi-laws and rules and been

diagnosed with bi-polar disorder.    (Pet'r's Traverse 3, doc. 15.)

However, he does not indicate the nature of any "additional

and/or withheld evidence" or explain how any such evidence, the

subdivision's bi-laws and rules, and/or his bi-polar disorder

prove his innocence.

     Accordingly, petitioner's federal petition was due on or

before February 3, 2016. His petition, filed on September 18,

2017, is therefore untimely.

     For the reasons discussed, it is ORDERED that petitioner's

petition for a writ of habeas corpus pursuant to 28 U.S.C.      §   2254

be, and is hereby, dismissed as time-barred. Petitioner has not

made a showing that reasonable jurists would question this


                                 8
court's procedural ruling. Therefore, it is further ORDERED that

a certificate of appealability be, and is hereby, denied.

     SIGNED November           2018.




                                9
